                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    RANDY LEE RINDAHL,

                              Plaintiff,
         v.                                                       OPINION and ORDER

    T. EVERS, B. SCHIMEL, R. PAULSON, S. LARSON,                       19-cv-154-jdp
    B. KRUSE, and S. WALKER,

                              Defendants.


        Plaintiff Randy Lee Rindahl, appearing pro se, is a state of South Dakota inmate. He

alleges that state of Wisconsin officials fraudulently reported to South Dakota officials another

prisoner’s criminal history as his own, which led to him being denied parole. Rindahl seeks

leave to proceed in forma pauperis, but I conclude that he is ineligible for that status under 28

U.S.C. § 1915(g).1

        This court has previously allowed Rindahl to proceed in forma pauperis in this court

despite the United States District Court for the District of South Dakota concluding that

Rindahl had three “strikes” under 28 U.S.C. § 1915(g): this court concluded that only two of

the cases that the South Dakota district court had assessed as strikes would count as strikes

under the standards articulated by the Court of Appeals for the Seventh Circuit. See Rindahl v.

Daugaard, No. 11-cv-121-slc (May 9, 2011) (citing Turley v. Gaetz, 625 F.3d 1005, 1012 (7th

Cir. 2010)). But since then, Rindahl incurred a strike in another District of South Dakota case.

See Rindahl v. McCloud, No. 08-cv-4041-KES (D.S.D. Feb. 4, 2013) (recounting Rindahl’s




1
 Rindahl has filed a motion asking for his case “to be brought forth.” Dkt. 5. I will grant that
motion and consider his complaint in this opinion.
various futile attempts to amend his complaint to state a claim upon which relief could be

granted); see also Rindahl v. Pristen, No. 13-cv-4078-RAL (discussing Rindahl’s strike history,

including his strike in the ’4041 case). I conclude that Rindahl’s strike in the ’4041 case counts

as a strike under Seventh Circuit standards because the South Dakota court has concluded that

further attempts to amend the complaint would be futile. See Paul v. Marberry, 658 F.3d 702,

705 (7th Cir. 2011) (dismissal while encouraging an amendment is not a strike). So I conclude

that he has three strikes under § 1915(g).

       That means that Rindahl cannot obtain indigent status under § 1915 in any suit he files

during the period of his incarceration unless he alleges facts in his complaint from which an

inference may be drawn that he is in imminent danger of serious physical injury. Rindahl’s

allegations about Wisconsin officials sending fraudulent criminal records to South Dakota

parole officials do not meet this standard, so he cannot proceed in forma pauperis with this case.

I will dismiss the case without prejudice. Rindahl may seek to reopen the case by submitting

the entire $400 filing fee by the date set below.

       If Rindahl seeks to reopen the case or file any other lawsuit in this court, he will have

to address another issue. He was assessed a further sanction by the South Dakota district court:

because he falsified a series of documents, the court required him to attach copies of the court’s

orders discussing his misconduct to any future complaint he files in any state or federal court.

See Rindahl v. Daugaard, No. 11-cv-4082-KES, at 11–14 (D.S.D. Sept. 29, 2011). Rindahl did

not attach those orders to his complaint in this case. Although this court is not bound by the

sanctions decisions of other district courts, I am inclined to adopt the South Dakota sanction

as this court’s own, and I would consider dismissing this case outright for Rindahl’s failure to

follow the South Dakota district court’s sanction order. But I will not take any further action


                                                2
without giving Rindahl a chance to respond. So if he seeks to reopen this case, he must also

show cause why the court should not dismiss his case for failing to comply with the South

Dakota district court’s order.



                                           ORDER

       IT IS ORDERED that:

           1. Plaintiff Randy Lee Rindahl’s motion for his case “to be brought forth,” Dkt. 5,
              is GRANTED.

           2. Plaintiff’s request for leave to proceed in forma pauperis is DENIED because he is
              ineligible for in forma pauperis status under 28 U.S.C. § 1915(g).

           3. This case is DISMISSED without prejudice. The clerk of court is directed to
              enter judgment for defendants and close the case. Plaintiff may have until July
              24, 2019, to seek reopening of the case by paying the full $400 filing fee.

           4. Should plaintiff seek to reopen this case, he may have until July 24, 2019, to
              show cause why he should not be sanctioned under the terms of the September
              29, 2011 sanction order issued by the United States District Court for the
              District of South Dakota.

       Entered July 3, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
